Date: August 29, 2011 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: Crosshair Exploration & Mining Corp Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 23-09-2011 Record Date for Voting (if applicable) : 23-09-2011 Beneficial Ownership Determination Date : 23-09-2011 Meeting Date : 28-10-2011 Meeting Location (if available) : 1140 West Pender Street, Suite 1240 Vancouver, B.C. Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 22763R408 CA22763R4089 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for Crosshair Exploration & Mining Corp
